January 21, 1919. The opinion of the Court was delivered by
This is an appeal from an order of his Honor, Judge Townsend, resident Judge of the Fifth Circuit, referring *Page 334 
the cause to the master made in term time while a presiding Judge was holding the Court of the Fifth Circuit. Notice having been given that application would be made to the presiding Judge for an order of reference, but this notice was withdrawn, and notice given that application would be made to the resident Judge. The appeal raises the question whether the resident Circuit Judge at chambers has jurisdiction to grant after notice an order of reference to take testimony after notice of application for a similar order has been made that application would be made to the presiding Judge holding Court in the same county. There is no merit in the appeal. An order of this kind can be made either by the presiding or resident Judge after proper notice. No substantial rights of the appellants have been violated, and the order appealed from is not appealable.
Judgment affirmed.